PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent's Answer.
Claimant seeks payment of the sum of $330.00 as reimbursement for the cost of renewing her teaching certificate. A statutory provision of the West Virginia Code mandates that the respondent will underwrite the cost of the tuition, registration, and other fees of teachers who have completed course work for the renewal of their teaching certificates. Claimant completed the necessary paperwork. Her payment receipt was lost and was not submitted within the proper fiscal year. Therefore, the claimant's tuition reimbursement request was denied.
In its Answer, the respondent admits the allegations of fact set forth in the Notice of Claim, but further alleges that sufficient funds were not available at the close of the fiscal year in question from which the claim could have been paid.
While we feel that this is a claim which in equity and good conscience should be paid, we are of further opinion that an award cannot be made based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971) .
Claim disallowed.